Citation Nr: 0215038	
Decision Date: 10/25/02    Archive Date: 11/01/02

DOCKET NO.  00-16 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date prior to October 30, 1996, 
for an election of improved pension benefits.


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel



INTRODUCTION

The veteran had active service from September 1942 to 
December 1945.  His claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2000 determination 
of the Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).


REMAND

The Board remanded this claim to the RO for additional 
development in June 2001. However, given that the RO did not 
take the action the Board ordered, the Board must again 
remand this claim to the RO for completion of the previously 
requested development.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) (holding that a remand by the Board confers 
on the veteran, as a matter of law, the right to compliance 
with remand orders).

As indicated in its June 2001 Remand, the sole issue that the 
RO has certified for appeal is entitlement to an effective 
date prior to October 30, 1996, for an election of improved 
pension benefits.  However, there is an underlying, 
inextricably intertwined jurisdictional matter that must be 
addressed before the Board can decide the issue certified for 
appeal. 

In September 1999, the RO denied the veteran's claim for an 
earlier effective date on the basis that the veteran had not 
filed a timely notice of disagreement (NOD) with the RO's 
December 1996 determination denying the matter.  The veteran 
then filed an NOD with this determination and requested that 
the RO issue a statement of the case (SOC).  This document 
constitutes an NOD on the RO's determination that the veteran 
initiated his appeal in an untimely matter.  In response, the 
RO must issue a SOC addressing the timeliness issue. 

The failure to issue a SOC in such a circumstance renders a 
claim procedurally defective and necessitates a Remand.  38 
C.F.R. §§ 19.9, 20.200, 20.201 (2001); see also Manlincon v. 
West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 
398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  On 
Remand, the RO has the opportunity to cure this defect.  
Thereafter, the RO should return the claim's file to the 
Board for a decision on the veteran's earlier effective date 
claim, but the Board will decide the timeliness issue only if 
the veteran perfects his appeal of that matter in a timely 
manner.  Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see 
also In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) 
(holding that if the claims file does not contain a notice of 
disagreement, a statement of the case and a VA Form 9 
[substantive appeal], the Board is not required, and in fact, 
has no authority, to decide the claim).  In the meantime, a 
decision on the former claim is deferred until the RO 
completes the development requested in association with the 
latter issue.

This claim is REMANDED to the RO for the following 
development:

The RO should provide the veteran and his 
representative with a statement of the 
case addressing the issue of whether the 
veteran timely appealed the RO's December 
1996 determination awarding the veteran 
improved pension benefits, effective from 
November 1, 1996.  The RO should advise 
the veteran that the Board will not 
decide this issue unless he perfects his 
appeal.

The purpose of this REMAND is to afford the veteran due 
process of law. The Board does not intimate any opinion, 
favorable or unfavorable, as to the merits of the December 
1996 determination. 



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




